NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-5103


                       JACOBS ENGINEERING GROUP, INC.,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.



        Robert J. Symon, Bradley Arant Rose & White LLP, of Washington, DC, argued
for plaintiff-appellant.

       James W. Poirier, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee. With
him on the brief were Jeanne E. Davidson, Director, and Kathryn A. Bleecker, Assistant
Director.

Appealed from: United States Court of Federal Claims

Judge George W. Miller
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                    2007-5103



                      JACOBS ENGINEERING GROUP, INC.,

                                                         Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

In CASE NO(S).           02-CV-1500.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, BRYSON and GAJARSA, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE:__February 6, 2008_____           _/s/ Jan Horbaly___________________
                                       Jan Horbaly, Clerk